The Supreme Court did not improvidently exercise its discretion in denying that branch of the plaintiffs’ motion which was to compel the defendant to produce additional employees for depositions. A corporation has the right to designate, in the first instance, which of its employees will appear for a deposition (see Trueforge Global Mach. Corp. v Viraj Group, 84 AD3d 938, 939 [2011]; Aronson v Im, 81 AD3d 577 [2011]; Sladowski-Casolaro v World Championship Wrestling, Inc., 47 AD3d 803 [2008]). The plaintiffs failed to sustain their burden of demonstrating that the defendant’s employee who was already deposed had insufficient knowledge or was otherwise inadequate, and that there was a substantial likelihood that the additional employees of the defendant sought for depositions possessed information that was material and necessary to the prosecution of the action (see Conte v County of Nassau, 87 AD3d 559, 560 [2011]; Thristino v County of Suffolk, 78 AD3d 927, 927-928 [2010]; Sladowski-Casolaro v World Championship Wrestling, Inc., 47 AD3d at 803-804). Skelos, J.E, Angiolillo, Belen, Lott and Roman, JJ., concur.